Citation Nr: 0901511	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right knee disability, 
previously characterized as right knee residuals/history of 
possible stress fracture/pathology).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2004 to January 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

In May 2008, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Indianapolis RO before the undersigned Veterans Law Judge 
(VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the veteran's claims folder.

During her hearing, the veteran withdrew her claim for non-
service connected disability pension.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A current diagnosis of a right knee disability has not 
been shown.


CONCLUSION OF LAW

A right knee disability was not incurred in active service.  
38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in April 2006.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in June 2006.  
The letter also contained the notice that addresses the 
relevant rating criteria and effective date provisions.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was scheduled for VA 
examinations in connection with her claim in April 2006 and 
May 2007 but she failed to report.  During her hearing, the 
veteran testified that she failed to report to her 
examination because her employers would not allow her to take 
the time off.  However, there is no indication in the record 
that she called ahead to cancel and reschedule her 
examinations, nor does the record document that she was not 
allowed the time off from work.  Further, as will be 
discussed below, there is sufficient evidence already of 
record to decide the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As such, the Board does not find good cause 
sufficient to order another examination and will decide the 
claim based upon the evidence of record.  38 C.F.R. § 3.655.  
VA has also assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to her claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a right 
knee disability.  The veteran contends that she has had 
problems with her right knee since her separation from 
service.  The service treatment records contained an October 
2004 medical board report which reflected that in July 2004, 
the veteran began complaining of right knee pain that 
increased with running.  She continued to have problems with 
her knee and an August 2004 bone scan and September 2004 
radiographs revealed stress fractures.  The final diagnoses 
were right medial tibial plateau stress fracture, left 
lateral cuneiform stress fracture, and right navicular stress 
fracture.  An October 2004 examination determined that the 
veteran was not qualified for service because of the 
aforementioned right knee and she was separated from service 
thereafter.

The post service medical evidence reflected that although the 
veteran has reported right knee pain and instability since 
service, she does not have a currently diagnosed right knee 
disability.  In this regard, the veteran first sought 
treatment for her right knee in April 2005 at VA.  However, 
x-rays revealed a radiographically normal right knee with no 
evidence for a tibial stress fracture.  It was noted that if 
a right tibial stress fracture was of clinical concern, two 
views of the right tibia and fibula or bone scan would 
provide further evaluation.  A February 2006 bone scan found 
no evidence for tibial stress fractures.  Importantly, a 
March 2006 MRI also indicated an unremarkable right knee.  
Most recently in November 2007, the veteran's right knee was 
evaluated and no swelling, redness, or warmth was noted.  
Further, although there was minimal tenderness in the medial 
patellar edge and tenderness along the anterior tibia, the 
range of motion was within full limits, the strength tests 
were 5/5, and testing revealed no instability.  The 
assessment was chronic right knee pain.

In sum, the post-service evidence showed that despite 
repeated clinical testing and examination, a right knee 
disability has not been diagnosed.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  Although the Board has 
considered the veteran's reports of pain, instability, and 
the findings of right knee tenderness, the Court has held 
that symptoms alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  As such, without a current right knee disability, 
service connection cannot be granted.  See Degmetich, 104 F. 
3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for a right knee 
disability must be denied.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right knee disability 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


